DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered. 
This action is in response to the papers filed on January 14, 2022.  Applicants’ arguments and amendments to the claims filed January 14, 2022 have been entered.  Claims 1, 3, 8, and 10 have been amended, claims 2, 5, and 6 have been cancelled, and claims 13-32 have been newly added.  Claims 1, 3-4, and 7-32 are pending and under current examination.  
Priority
	Acknowledgment is made of applicant's claim for priority to the filing dates of PCT Patent Application Serial No. EP2018/050084 filed on January 2, 2018; and the European Patent Application Serial No. EP16207023.9, filed on December 27, 2016.


Response and New Claim Rejections - 35 USC § 103
	Applicant’s claim amendments have necessitated the following new ground of rejection.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claims 1, 3-4, 7-9 and 11-12 remain rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu et al. (Journal of Materials Science & Technology 31, 2015, 733-243), Weber et al. (Pub. No.: US 2010/0145436; Pub. Date: Jun. 10, 2010), and Wang et al. (Russian Journal of Non-Ferrous Metals Vol. 57, No. 4 381-388 2016) for reasons of record.

	Regarding claims 1, 3-4, and 12 Liu discloses a vascular sent comprising the magnesium alloy wherein the magnesium alloy is coated with two layers, a lower layer of MgF2 and an upper layer of polydopamine (abstract) wherein the magnesium alloy comprises Mg-2Zn-0.5Y-0.5Nd (734 column 1, paragraph 1 of  section 2.1), Liu fails to disclose wherein the organic coating is isopoly(L-lactide-co-glycolide), and poly(L-lactide) or the thickness of each coating layer.
	However in the same field of endeavor of biodegradable coated implants including a stent ([0007], [0009] [0022]), Weber discloses, wherein the implant  comprises multiple 

	Regarding claim 7, Weber discloses wherein the protective coating, which includes an organic polymer layer completely encapsulates the bioerodible body [0041], as the coating completely encapsulates the implant body it would read on the organic coating having no micropores, holes, openings or channels.

	Regarding claims 8-9, Weber discloses wherein the organic coating comprises paclitaxel [0021]
	Regarding claim 11, Weber discloses wherein biodegradable coated implants including a vascular stent ([0007], [0009] [0022]),
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Liu et al. and Weber et al. for the bioerodable polymeric coating of the implant to comprise  poly-caprolactone, poly(lactide~ co-glycolide), or  poly( lactide) ([0013] and [0011]) as disclosed by Weber as a matter of combining prior art elements according to known methods to yield predictable results, for a vascular sent comprising the magnesium alloy wherein the magnesium alloy is coated with two layers, a lower layer of MgF2 and an upper layer of organic polymer (abstract) 
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

	Claim 10 remains rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu et al. (Journal of Materials Science & Technology 31, 2015, 733-243), Weber et al. (Pub. No.: US 2010/0145436; Pub. Date: Jun. 10, 2010), and Wang et al. (Russian Journal of Non-Ferrous Metals Vol. 57, No. 4 381-388 2016) as applied to claim 1 above, and further in view of Stekker et al. (Pub. No.: US 2014/0199365; Pub. Date: Ju. 17, 2014) for reasons of record. 
	Regarding claim 10 the combination of Liu et al, Weber et al., and Wang et al. remains as applied to claim 1.  While the combination discloses a vascular sent comprising the magnesium alloy wherein the magnesium alloy is coated with two layers, 
	However in the same field of endeavor of degradable stents made of magnesium alloy (abstract), Stekker discloses wherein the stent comprises at least 81% weight magnesium and 5 to 25.5 %wt  dysprosium (abstract, [0018], and [0025]).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Liu, Weber et al., Wang et al., and Stekker et al. for a biodegradable implant comprising a magnesium alloy comprising of at least 81% w/w of magnesium and 5 to 25.5 %wt dysprosium (abstract, [0018], and [0025]. as disclosed by Stekker as a matter of combining prior art elements according to known methods to yield predictable results, for a vascular sent comprising the magnesium alloy wherein the magnesium alloy is coated with two layers, a lower layer of MgF2 and an upper layer of polydopamine (abstract) as disclosed by Liu, as instantly claimed, with a reasonable expectation of success, at the time of filing. One of ordinary skill in the art would be motivated to do so as biodegradable metal scaffold for medical implants with magnesium and dysprosium have advantageous corrosion behavior, desire absorption kinetics, and mechanical properties as evidenced by the teachings of Stekker ([0017]). One who would have practiced the invention would have had a reasonable expectation of success because Liu had already disclosed a biodegradable magnesium alloy stent with coatings while Stekker provided guidance with respect to the specific amount of the rare earth element dysprosium component of the alloy, it would only require routine 
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

	Claims 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu et al. (Journal of Materials Science & Technology 31, 2015, 733-243), Weber et al. (Pub. No.: US 2010/0145436; Pub. Date: Jun. 10, 2010), Wang et al. (Russian Journal of Non-Ferrous Metals Vol. 57, No. 4 381-388 2016) and Stekker et al. (Pub. No.: US 2014/0199365; Pub. Date: Ju. 17, 2014).  

	Regarding claims 13, 14, and 23 Liu discloses a vascular sent comprising the magnesium alloy wherein the magnesium alloy is coated with two layers, a lower layer of MgF2 and an upper layer of polydopamine (abstract) wherein the magnesium alloy comprises Mg-2Zn-0.5Y-0.5Nd (734 column 1, paragraph 1 of  section 2.1), Liu fails to disclose wherein the organic coating isopoly(L-lactide- co-glycolide), and poly(L-lactide) or the presence of dysprosium.
	However in the same field of endeavor of biodegradable coated implants including a stent ([0007], [0009] [0022]), Weber discloses, wherein the implant  comprises multiple coating layers [0014] including a bioerodable polymeric coating comprising  poly-caprolactone, poly( lactide~ co-glycolide),or  poly( lactide) ([0013] and [0011]) and a non-bioerodible MgF2 coating [0018]. .  

	Additionally, in the same field of endeavor of degradable stents made of magnesium alloy (abstract), Stekker discloses wherein the stent comprises at least 81% weight magnesium and 5 to 25.5 %wt dysprosium (abstract, [0018], and [0025]).

	Regarding claims 15-17, Weber discloses wherein the implant  comprises multiple coating layers [0014] including a bioerodable polymeric coating comprising  poly-caprolactone, poly( lactide~ co-glycolide),or  poly( lactide) ([0013] and [0011]) and a non-bioerodible MgF2 coating [0018], wherein the thickness of the thickness of the bioerodible polymeric coating is between 0.1um to 100um and the thickness of the nonbioerodible coating is between 0.5 to 50 um [0050].  The thickness range of Weber overlaps the instantly claimed ranges and the ratio of thickness of each coating layer.  


	Regarding claim 18, Weber discloses wherein the protective coating, which includes an organic polymer layer completely encapsulates the bioerodible body [0041], as the coating completely encapsulates the implant body it would read on the organic coating having no micropores, holes, openings or channels.

	Regarding claims 19-20, Weber discloses wherein the organic coating comprises paclitaxel [0021]



	Regarding claim 22, Weber discloses wherein biodegradable coated implants including a vascular stent ([0007], [0009] [0022]),
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Liu et al. and Weber et al. for the bioerodable polymeric coating of the implant to comprise  poly-caprolactone, poly(lactide~ co-glycolide), or  poly( lactide) ([0013] and [0011]) as disclosed by Weber as a matter of combining prior art elements according to known methods to yield predictable results, for a vascular sent comprising the magnesium alloy wherein the magnesium alloy is coated with two layers, a lower layer of MgF2 and an upper layer of organic polymer (abstract) as disclosed by Liu, as instantly claimed, with a reasonable expectation of success, at the time of filing. One of ordinary skill in the art would be motivated to do so poly lactide coated onto MgF2 seals the pores and flaws and reinforces the MgF2 layer and provides for enchased adhesion and anticorrosion properties (abstract) as evidenced by the teachings of Wang. One who would have practiced the invention would have had a reasonable expectation of success because Liu had already disclosed a biodegradable magnesium alloy stent with coatings including a MgF2 coating and a biodegradable 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Liu, Weber et al., Wang et al., and Stekker et al. for a biodegradable implant comprising a magnesium alloy comprising of at least 81% w/w of magnesium and 5 to 25.5 %wt dysprosium (abstract, [0018], and [0025]. as disclosed by Stekker as a matter of combining prior art elements according to known methods to yield predictable results, for a vascular sent comprising the magnesium alloy wherein the magnesium alloy is coated with two layers, a lower layer of MgF2 and an upper layer of polydopamine (abstract) as disclosed by Liu, as instantly claimed, with a reasonable expectation of success, at the time of filing. One of ordinary skill in the art would be motivated to do so as biodegradable metal scaffold for medical implants with magnesium and dysprosium have advantageous corrosion behavior, desire absorption kinetics, and mechanical properties as evidenced by the teachings of Stekker ([0017]). One who would have practiced the invention would have had a reasonable expectation of success because Liu had already disclosed a biodegradable magnesium alloy stent with coatings while Stekker provided guidance with respect to the specific amount of the rare earth element dysprosium component of the alloy, it would only require routine experimentation to modify the implant of Liu for the specific amounts of the rare earth element dysprosium as required by the claimed invention.

prima facie obvious to one of ordinary skill in the art at the time of filing.
	Claims 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu et al. (Journal of Materials Science & Technology 31, 2015, 733-243) and Bayer (Pub. No.: US 2010/0161053; Pub. Date: Jun. 24, 3020)

	Regarding claims 24 and 30 Liu discloses a vascular sent comprising the magnesium alloy wherein the magnesium alloy is coated with two layers, a lower layer of MgF2 and an upper layer of polydopamine (abstract) wherein the magnesium alloy comprises Mg-2Zn-0.5Y-0.5Nd (734 column 1, paragraph 1 of section 2.1), Liu fails to disclose wherein the organic coating is parylene or the thickness of each coating layer.
However, in the same field of endeavor of implants for example an endovascular stent [0045] comprising a magnesium alloy body comprising a first layer coating (abstract) and a second layer applied to the first layer, Bayer discloses wherein said second layer comprising parylene [0041], wherein the parylene layer has a thickness of .05 to 10 µm [0024].
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Liu et al. and Bayer for the bioerodable polymeric coating of the implant to comprise a parylene layer as disclosed by  Bayer as a matter of combining prior art elements according to known methods to yield predictable results, for a vascular sent comprising the magnesium alloy wherein the magnesium alloy is coated 
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.
Claim 25-28 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu et al. (Journal of Materials Science & Technology 31, 2015, 733-243) and Bayer (Pub. No.: US 2010/0161053; Pub. Date: Jun. 24, 3020) as applied to claim 24 above and in further view of Weber et al. (Pub. No.: US 2010/0145436; Pub. Date: Jun. 10, 2010), and Wang et al. (Russian Journal of Non-Ferrous Metals Vol. 57, No. 4 381-388 2016). 
	Regarding claims 25, 30, and 32 the combination of Liu et al, Weber et al., and Wang et al. remains as applied to claim 24.  While the combination discloses a vascular sent comprising the magnesium alloy wherein the magnesium alloy is coated with two layers, a lower layer of MgF2 and an upper layer of parylene [0041] wherein the 
	However in the same field of endeavor of biodegradable coated implants including a stent ([0007], [0009] [0022]), Weber discloses, wherein the implant  comprises multiple coating layers [0014] including bioerodable polymeric coating comprising  poly-caprolactone, poly( lactide~ co-glycolide),or  poly( lactide) ([0013] and [0011]) and a non-bioerodible MgF2 coating [0018], wherein the thickness of the non \bioerodible coating is between 0.5 to 50 um [0050].  

	Regarding claim 26, Weber discloses wherein the protective coating, which includes an organic polymer layer completely encapsulates the bioerodible body [0041], as the coating completely encapsulates the implant body it would read on the organic coating having no micropores, holes, openings or channels.

	Regarding claims 27-28, Weber discloses wherein the organic coating comprises paclitaxel [0021]
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Liu et al, Bayer, and Weber et al. for the bioerodable polymeric coating of the implant to comprise and additional polymer such as poly-caprolactone, poly(lactide~ co-glycolide), or  poly( lactide) ([0013] and [0011]) with a coating thickness of between 0.5 to 50 um [0050] as disclosed by Weber as a matter of combining prior art elements according to known methods to yield predictable results, for 
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.
	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu et al. (Journal of Materials Science & Technology 31, 2015, 733-243) and Bayer (Pub. No.: US 2010/0161053; Pub. Date: Jun. 24, 3020) applied to claim 24, . 
	Regarding claim 29 the combination of Liu et al and Bayer remains as applied to claim 24.  While the combination discloses a vascular sent comprising the magnesium alloy wherein the magnesium alloy is coated with two layers, a lower layer of MgF2 and an upper layer (abstract) wherein the magnesium alloy comprises Mg-2Zn-0.5Y-0.5Nd (734 column 1, paragraph 1 of  section 2.1), Liu fails to disclose wherein magnesium alloy comprises dysprosium as fully set forth above
	However in the same field of endeavor of degradable stents made of magnesium alloy (abstract), Stekker discloses wherein the stent comprises at least 81% weight magnesium and 5 to 25.5 %wt  dysprosium (abstract, [0018], and [0025]).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Liu, Bayer, and Stekker et al. for a biodegradable implant comprising a magnesium alloy comprising of at least 81% w/w of magnesium and 5 to 25.5 %wt dysprosium (abstract, [0018], and [0025]. as disclosed by Stekker as a matter of combining prior art elements according to known methods to yield predictable results, for a vascular sent comprising the magnesium alloy wherein the magnesium alloy is coated with two layers, a lower layer of MgF2 and an upper layer of polydopamine (abstract) as disclosed by Liu, as instantly claimed, with a reasonable expectation of success, at the time of filing. One of ordinary skill in the art would be motivated to do so as biodegradable metal scaffold for medical implants with magnesium and dysprosium have advantageous corrosion behavior, desire absorption kinetics, and mechanical 
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.
Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing and new rejections , they are addressed as follows: 
	Applicant traverses the 103 type rejection arguing that the claim has been amended to include the thickness of the organic coating and Liu does not disclose, teach and/or suggest this limitation.  Applicant argues that Liu discloses a Mg alloy vascular for vascular stent application not a Mg alloy vascular stent.  The coating methods of ion beam assisted deposition and or/physical vapor deposition as disclosed by Weber are not applicable for heat application of coating of PLLA.  Weber does not disclose, teach or suggest applying coatings of different materials on each other.  The coatings of Weber are not the instantly claimed coatings and therefore Weber fails to disclose the instantly claimed coatings.  Weber fails to disclose that the magnesium fluoride/PLLA may be useful for vascular stent applications.  Wang fails to disclose that the magnesium 

	Applicant’s argument has been fully considered, but not found persuasive.  Applicant seems to be implying that Liu does not teach a magnesium alloy vascular stent.  This has been fully considered, but not found persuasive.  Liu discloses multifunctional MgF2/polydopamine coating on Mg alloy for vascular sent application wherein Mg alloy is of great potential in the application of vascular stent, and wherein biodegradable MG-based alloy cardiovascular stents have been developed (title, abstract, and introduction first sentence).  The Examiner believes that Liu discloses a coated magnesium alloy vascular stent.  While Liu discloses a magnesium alloy stent coat with two layers, a lower layer of MgF2 and an upper layer of polydopamine (abstract), Liu fails to disclose the organic coating isopoly(-lactide-co-glycolide), poly(L-lactide) and parylene, or the thickness of each coating layer as set forth in the Office action.  It is the Weber reference that discloses multiple coating layers [0014] including a bioerodable polymeric coating comprising  poly-caprolactone, poly( lactide~ co-glycolide),or  poly( lactide) ([0013] and [0011]) and a non-bioerodible MgF2 coating [0018], wherein the thickness of the thickness of the bioerodible polymeric coating is between 0.1um to 100um and the 
	With respect to Weber, Weber clearly discloses a bioerodable metal and protective coating wherein the protective coating are multiple materials e.g. one material layer upon another material layer [0014] for use in a vascular stent ([0009] and [00022]).  The protective coating materials is a bioerodable polymeric coating comprising  poly-caprolactone, poly( lactide-co-glycolide),or  poly( lactide) ([0013] and [0011]) and a non-bioerodible MgF2 coating [0018].  Furthermore, Weber discloses the thickness of the bioerodible polymeric coating is between 0.1um to 100um and the thickness of the non bioerodible coating is between 0.5 to 50 um [0050].  As Weber is part of 103 type rejection the specifically claimed coating does not need to be specifically exemplified in a vascular stent to be obvious.  Finally, with respect to Applicant’s argument that Weber is not useful as a vascular stent because thinner coatings are more easily breached, this has been fully considered but not found persuasive.  Determining the behaviors of the different ranges of thickness of an expanded stent does not mean the disclosure of Weber does not teach vascular stents rather Weber discloses what range of thickness of a coating may be too thin on an expanded stent.  Moreover, Weber is being used to teach a multilayer coating of poly-caprolactone, poly(lactide-co-glycolide),or  poly( lactide) ([0013] and [0011]) and a non-bioerodible MgF2 coating [0018]; not a single thin layer as Applicant suggests.  


	With respect to Applicant’s argument that as Stekker discloses a single coating rather than a two layer coating and thus is a teaching away, this has been fully considered, but not found persuasive.  Stekker was utilized in the 103 type rejection for its disclosure of the stent comprising 81 wt% magnesium and 5 to 25.5 wt% dysprosium (abstract, [0018], and [0025]), while it is the Weber reference that teaches the multilayer coating.

	Thus, the rejection is maintained for reason of record and foregoing discussion.
 
	Applicant traverses the 103 type rejection arguing that based upon the combination of Liu, Weber, and Wang a person would not clearly expect that lower layer thickness of PLLA with an intermediate layer of magnesium fluoride on a magnesium alloy exhibits such a strong improvement of corrosion resistance and a strong reduction in Mg ion released and thus a degradation delay as is demonstrated in the present application as filed. The inventors of the present application have found that a stent of biodegradable 

	Applicant’s argument was fully considered, but not found persuasive.  Example 15 was considered, but not found persuasive.  Example 15 compares a magnesium stent with a single coating of poly-L-Lactide or poly-Ɛ-caprolactone compared to a two coating system wherein there is an additional coating of magnesium fluoride.  It is unclear as to why one of ordinary skill in the art would not expect a slower degradation profile when there is an additional 20 um barrier layer coating placed on a stent.  Similarly Examples 16, 22, and 25 compares a single layer polymer barrier to a two layer barrier.  Wang clearly discloses that the PLLA/MgM2 coating outperforms either of the solely applied coatings with respect to anticorrosion and adhesion properties under the same conditions (abstract).  Finally, it must be pointed out that the polymer coating layers of Applicant’s Examples 15, 16, 22, and 25 were limited to of poly-L-Lactide or poly-Ɛ-caprolactone and the instant organic coating is not so limited and therefore the claims is not commensurate in scope. 
	Thus, the rejection is maintained for reason of record and foregoing discussion.

Conclusion
No Claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617